Exhibit 10.3 March 23, 2015 GulfMark Offshore, Inc. 842 West Sam Houston Parkway North Suite 400 Houston, Texas 77024 Dear Sir: I propose and voluntarily agree to a 5% reduction in my annual base salary effective as of the first full payroll period commencing after this date. I agree that this reduction in my annual base salary will not be a breach of any agreements I have with the company. Sincerely, /s/ Richard M. Safier Richard M. Safier SVP and General Counsel GulfMark Offshore, Inc. Agreed: /s/ Quintin V. Kneen Quintin V. Kneen President and Chief Executive Officer GulfMark Offshore, Inc.
